DETAILED ACTION

Applicant’s amendment and response received on 3/17/21 has been entered. Claims 3-4, 6-7, 9-11, 13-15, 18-21, 27, 29-32, 34-36, 40-42, 44, 46-49, 58-99, 103-104, 107-108, and 111 have been canceled. Claims 1-2, 5, 8, 12, 16-17, 22-26, 28, 33, 37-39, 43, 45, 50-57, 100-102, 105-106, 109-110, and 112 remain pending in this application. 
Applicant’s election with traverse of Group I, the species “TBM, EPCR, CD47, and HO1” as the species of four transgenes, as the species “incorporation of two additional transgenes” as the species of “at least one additional genetic modification” is acknowledged. Applicant’s traversal states that the search and examination of the different groups does not present an undue burden on the Office. In response, this is not agreed. The instant application is a 371 application and as such restriction is based on Unity of Invention as set forth in 37 CFR 1.475. The restriction/election requirement mailed on 2/4/21 set forth specific reasons why the Group I and II lack unity of invention. Specifically, Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature in that the pigs of Group I do not require an additional modification to the porcine vWF locus and the pigs of Group II do not include at least four transgenes incorporated and expressed at a single locus under control of at least two different promoters. In so far as the pigs of Groups I and II may overlap in the aspect of lacking expression of alpha 1,3 galactosyltransferase, it is noted that this shared technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Nottle et al. (2007) Xenotransplantation, Vol. 14(4), 339-344; doi.org/10.1111/j.1399-3089.2007.00417.x, who teaches pigs with a homozygous knockout of the endogenous alpha 1,3 galactosyltransferase locus. Thus, Groups I and II do not share a 
Based on applicant’s election of both Group I and the species identified above, claims  24, 37-39, 45, 109-110, and 112 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/17/21. Claims 1-2, 5, 8, 12, 16-17, 22-23, 25-26, 28, 33, 43, 50-57, 100-102, and 105-106  are currently under examination based on applicant’s elected species. An action on the merits follows. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 3/9/18 and 7/24/19 are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statements have been considered by the examiner and initialed and signed copies of the 1449s are attached to this action. 

Claim Objections

Claims 54-56, and 105 are objected to because of the following informalities:  each of these claims has at least one typographical error where two words run together. In claim 54, line 2 “butlacking” should be “but lacking”. In claim 55, line 2, “andthe”  should be “and the”. In claim 56, line 2, “oneadditional” should be “one additional”. In claim 105, “alung” should be “a lung”. Appropriate correction is required.

Claim Rejections - 35 USC § 103



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5, 12, 16, 22-23, 25-26, 28, 33, 43, 50, 52-57, 100-102 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2011/0038841 (2011), hereafter referred to as Ayares, in view of Deng et al. (2011) PLoS One, Vol. 6(5):e19986. doi:10.1371/journal.pone.0011986, pages 1-9.
Ayares et al. discloses multi-transgenic alpha 1,3 galactosyl transferase (GTKO) knock-out pigs and GTKO/hCD46 transgenic pigs whose genome comprises multiple transgenes encoding at least one anticoagulant, at least one immunomodulator/immunosuppressant, at least one cytoprotective transgene, and/or at least one complement inhibitor (Ayares, paragraphs 24-46). Ayares et al. teaches anticoagulants including ECPR and thrombomodulin (TM or TBM), cytoprotective agents including HO-1, immunosuppressants including CD47, and complement inhibitors including CD46 (Ayares et al., paragraphs 38-40, and 106-108). In one embodiment, Ayares et al. teaches a transgenic pig whose genome comprises at least one complement inhibitor, at least one immunosuppressant, and at least two anti-coagulants (Ayares et al., claim 35).  In another embodiment, Ayares discloses pigs whose genome comprises at least four or at least five transgenes all expressed using ubiquitous or tissue specific promoters (paragraphs 89-90, and 123). Ayares et al. also teaches that the anti-coagulants, compliment inhibitors, immunosuppressant and cytoprotective proteins are human proteins (Ayares et al., paragraph 110). Ayares et al. teaches that organs, tissues and cells, particularly pancreatic tissues and cells, from these transgenic pigs can be used in the treatment or prophylaxis of diseases such as diabetes comprising the transplantation of the transgenic tissues or cells to a diabetic host  (Ayares, paragraphs 26-29, 63-64). Ayares further teaches methods of making transgenic pigs which include insertion of the transgenes using homologous recombination or random insertion into a locus in the genome of a germ cell or differentiated pig cell (Ayares et al., paragraphs 204-214). Ayares et al. also teaches that transgene constructs for insertion into the genome can include a reporter or selectable marker gene (Ayares et al., paragraphs 213 and 216).  Ayares et al. teaches somatic cell nuclear transfer techniques to generate a transgenic pig from a genetically modified somatic cells (Ayares, paragraphs 260-273). Ayares also teaches a herd of genetically modified pigs (Ayares et al., paragraph 203). 
In regards to the expression of a specific combination of four transgenes-EPCR, TM(TBM),CD47, and HO-1, and the further expression of two additional transgenes in pigs, it is noted that Ayares et al. provides motivation to select EPCR and TM/TBM as the at least two anti-coagulants by teaching that the prior art has demonstrated that expression of these polypeptides can address the coagulation barrier to xenotransplantation by preventing thrombotic complications (Ayares et al., paragraph 193). Ayares et al. also provide motivation to select CD47 as the immunosuppressant by teaching that expression of human CD47 on porcine cells reduces susceptibility of the cells to phagocytosis by human macrophages and provides an approach to prevent macrophage-mediated xenograft rejection (Ayares et al., paragraph 187). In addition, Ayares et al. provides motivation to select HO-1 as the cytoprotective protein by teaching that HO-1 gene transfer suppresses the rejection of mouse to rat cardiac transplants and protects islet cells from apoptosis after transplantation (Ayares et al., paragraph 197). Ayares et al. also teaches that pigs carrying an HO-1 transgene have been produced (Ayares et al., paragraph 197). Ayares et al. also teaches the benefits for expression of additional transgenes including HLA genes such as HLA-E, CD55, CD46, and CD59. Ayares et al. teaches that transgenic expression of HLA-E in pig organs can substantially alleviate human NK cell mediated rejection of porcine xenografts without the risk of allogeneic responses (Ayares et al., paragraph 189). Ayares et al. teaches that transgenic pigs expressing human CD55, CD46, and CD59 have been made and that expression of these human complement regulatory molecules reduces complement mediated destruction of the pig organ by human complement (Ayares et al., paragraph 151). Thus, based on the teachings of Ayares et al. to make a transgenic pig whose genome comprises at least four or at least five transgenes, encoding at least one human complement inhibitor, at least one human immunosuppressant, and at least two human anti-coagulants, and further includes at least one cytoprotective protein, and the motivation provided by Ayares et al. to select at least EPCR, TM/TBM as the anti-coagulants, HO-1 as the cytoprotective protein, and CD47 as the immunosuppressant, it would have been prima facie obvious to the skilled artisan at the time of filing to make a transgenic GTKO or GTKO/hCD46 pig whose genome has been modified to include at least four transgenes encoding EPCR, TM/TBM, CD47, and HO-1 in order to provide pig organs resistant to xenograft rejection with a reasonable expectation of success. Further, based on the teachings and motivation provided by Ayares to insert additional transgenes such as CD55, CD59, and/or HLA-E, it would have been prima facie obvious to the skilled artisan to insert at least two additional transgenes selected from transgenes encoding CD55, CD59, and HLA-E in order to further suppress xenotransplant rejection with a reasonable expectation of success. 
Ayares et al. differs from the instant invention by not teaching to insert the four transgenes at a single locus under the control of two promoters. Deng et al. supplements Ayares et al. by teaching genetically modified pigs whose genome comprises 4 transgenes randomly inserted into a native locus, where the 4 transgenes are inserted using a multicistronic vector comprising a first cistron comprising first CAG promoter, a first transgene, a first 2A element, and a second transgene, and a second cistron comprising a second CAG promoter, a third transgene, a second 2A element, and a fourth transgene, such that a single locus comprises all four transgenes and the pig successfully expresses all four encoded proteins using two promoters (Deng et al., page 3, Figure 1B). Deng et al. teaches that the use of the double promoter multicistronic vector is an improvement over more traditional methods of making multitransgenic pigs since all four gene can be inserted by a single nuclear transfer rather than by more complex and time-consuming breeding programs using multiple single transgenic pigs (Deng et al., page 1). In addition, Deng et al. teaches bicistronic vectors encoding two genes separated by a 2A element have been used to express two genes (Deng et al., page 2).
Therefore, in view of the detailed guidance and motivation provided by Deng et al. for successfully introducing four transgenes in the genome of a pig in a single nuclear transfer step, where all four transgenes are successfully expressed, it would have been prima facie obvious at the time of filing to utilize the multicistronic double promoter vector taught by Deng et al. to introduce the EPCR, TM/TBM, CD47, and HO-1 transgenes into the genome of GTKO pig with a reasonable expectation of success. Further, as Deng et al. teaches alternative bicistronic vectors encoding two transgenes, it would also have been prima facie obvious to further modify the genome of a pig expressing EPCR, TM/TBM, CD47, and HO-1 to insert two additional transgenes at a separate single locus in a single nuclear transfer step, where the transgenes can include CD55, CD59, and/or HLA-E, with a reasonable expectation of success. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2011/0038841 (2011), hereafter referred to as Ayares, in view of Deng et al. (2011) PLoS One, Vol. 6(5):e19986. doi:10.1371/journal.pone.0011986, pages 1-9, as applied to claims 1-2, 12, 16, 22-23, 25-26, 28, 43, 50, 52-57, 100-102 above, and further in view of Tena et al. (2014) Am.J.Tranplant., Vol. 14(12):2713-2722.doi:10.1111/ajt.12918, pages 1-20. 
As discussed above, Ayares et al. in view of Deng et al. provides the teachings and motivation to make and use a transgenic pig whose genome comprises four transgenes encoding human EPCR, TM/TBM, CD47, and HO-1 under transcriptional control of two promoters and inserted into a single locus. Ayares et al. and Deng et al. differ from the instant invention as claimed by not teaching to insert the transgenes into the GGTA1 locus. Tena et al. supplements Ayares et al. and Deng et al. by teaching the insertion of a human CD47 transgene into the GalT (also known as GGTA1) locus of a pig genome and the successful generation of transgenic pigs which express human CD47 and lack alpha-1,3-galactosyltransferase expression in one step (Tena et al., pages 1-3 and Figure 1). 
Therefore, in view of the teachings of Tena et al. that a transgene such as human CD47 can be inserted into the GGTA1 locus using homologous recombination thereby concomitantly deleting the GGTA1 gene in one step, it would have been prima facie obvious to the skilled artisan at the time of filing to insert the multicistronic double promoter vector comprising four transgene encoding EPCR, TM/TBM, CD47, and HO-1 under transcriptional control of two promoters as taught by Ayares et al. in view of Deng et al. into the GGTA1 gene using homologous recombination with a reasonable expectation of success in order to streamline the generation of GTKO/hCD47/hEPCR/hTM/hHO-1 transgenic pigs into one nuclear transfer step. 

Claims 51, 102, and 105-106 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2011/0038841 (2011), hereafter referred to as Ayares, in view of Deng et al. (2011) PLoS One, Vol. 6(5):e19986. doi:10.1371/journal.pone.0011986, pages 1-9, as applied to claims 1-2, 12, 16, 22-23, 25-26, 28, 43, 50, 52-57, 100-102 above, and further in view of Harris et al. (2014) Xenotransplantation, Vol. 21(6), 496-506, published online July 5, 2014. Doi:10.1111/xen.12116, pages 1-21. 
As discussed above, Ayares et al. in view of Deng et al. provides the teachings and motivation to make and use a transgenic pig whose genome comprises four transgenes encoding human EPCR, TM/TBM, CD47, and HO-1 under transcriptional control of two promoters and inserted into a single locus as a source or organs for xenotransplantation with reduced symptoms of xenorejection. Ayares et al. and Deng et al. differ from the instant invention as claimed by not specifically teaching to transplant pig lung tissue or fragments from the transgenic pigs, and more specifically for the treatment of a lung disease. Harris et al. supplements Ayares et al. and Deng et al. by teaching the xenotransplantation of transgenic pig lungs for the treatment of end-stage lung disease, such as advanced chronic obstructive pulmonary disease (COPD) (Harris et al., pages 1, 3-4, and 12). Harris et al. teaches the xenotransplantation of pig lungs from transgenic pigs with the genotype GTKO.hCD46.hCD55.hEPCR.hTFPI.hCD47 (Harris et al. page 4, Table 1). Thus, based on the teachings of Ayares et al. to transplant organs from transgenic pigs to treat disease, and the motivation provided by Harris et al. to transplant multitransgenic pig lungs to treat for lung diseases including advanced chronic obstructive pulmonary disease, it would have been prima facie obvious to the skilled artisan at the time of filing to treat a subject with advanced COPD by transplanting a pig lung from a multitransgenic pig as taught by Ayares et al. in view of Deng et al. with a reasonable expectation of success in at least temporarily ameliorating a symptom of lung disease in the subject. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2011/0038841 (2011), hereafter referred to as Ayares, in view of  Kriz et al. (2010) Nat. Commun.1:120 doi:10.1038/ncomms1120, pages 1-6, and Supplemental Material, pages 1-21. 
Ayares et al. discloses multi-transgenic alpha 1,3 galactosyl transferase (GTKO) knock-out pigs and GTKO/hCD46 transgenic pigs whose genome comprises multiple transgenes encoding at least one anticoagulant, at least one immunomodulator/immunosuppressant, at least one cytoprotective transgene, and/or at least one complement inhibitor (Ayares, paragraphs 24-46). Ayares et al. teaches anticoagulants including ECPR and thrombomodulin (TM or TBM), cytoprotective agents including HO-1, immunosuppressants including CD47, and complement inhibitors including CD46 (Ayares et al., paragraphs 38-40, and 106-108). In one embodiment, Ayares et al. teaches a transgenic pig whose genome comprises at least one complement inhibitor, at least one immunosuppressant, and at least two anti-coagulants (Ayares et al., claim 35).  In another embodiment, Ayares discloses pigs whose genome comprises at least four or at least five transgenes all expressed using ubiquitous or tissue specific promoters (paragraphs 89-90, and 123). Ayares et al. also teaches that the anti-coagulants, compliment inhibitors, immunosuppressant and cytoprotective proteins are human proteins (Ayares et al., paragraph 110). Ayares et al. teaches that organs, tissues and cells, particularly pancreatic tissues and cells, from these transgenic pigs can be used in the treatment or prophylaxis of diseases such as diabetes comprising the transplantation of the transgenic tissues or cells to a diabetic host  (Ayares, paragraphs 26-29, 63-64). Ayares further teaches methods of making transgenic pigs which include insertion of the transgenes using homologous recombination or random insertion into a locus in the genome of a germ cell or differentiated pig cell (Ayares et al., paragraphs 204-214). Ayares et al. also teaches that transgene constructs for insertion into the genome can include a reporter or selectable marker gene (Ayares et al., paragraphs 213 and 216).  Ayares et al. teaches somatic cell nuclear transfer techniques to generate a transgenic pig from a genetically modified somatic cells (Ayares, paragraphs 260-273). Ayares also teaches a herd of genetically modified pigs (Ayares et al., paragraph 203). 
In regards to the expression of a specific combination of four transgenes-EPCR, TM(TBM),CD47, and HO-1 in pigs, it is noted that Ayares et al. provides motivation to select EPCR and TM/TBM as the at least two anti-coagulants by teaching that the prior art has demonstrated that expression of these polypeptides can address the coagulation barrier to xenotransplantation by preventing thrombotic complications (Ayares et al., paragraph 193). Ayares et al. also provide motivation to select CD47 as the immunosuppressant by teaching that expression of human CD47 on porcine cells reduces susceptibility of the cells to phagocytosis by human macrophages and provides an approach to prevent macrophage-mediated xenograft rejection (Ayares et al., paragraph 187). In addition, Ayares et al. provides motivation to select HO-1 as the cytoprotective protein by teaching that HO-1 gene transfer suppresses the rejection of mouse to rat cardiac transplants and protects islet cells from apoptosis after transplantation (Ayares et al., paragraph 197). Ayares et al. also teaches that pigs carrying an HO-1 transgene have been produced (Ayares et al., paragraph 197). Thus, based on the teachings of Ayares et al. to make a transgenic pig whose genome comprises at least four or at least five transgenes, encoding at least one human complement inhibitor, at least one human immunosuppressant, and at least two human anti-coagulants, and further includes at least one cytoprotective protein, and the motivation provided by Ayares et al. to select at least EPCR, TM/TBM as the anti-coagulants, HO-1 as the cytoprotective protein, and CD47 as the immunosuppressant, it would have been prima facie obvious to the skilled artisan at the time of filing to make a transgenic GTKO or GTKO/hCD46 pig whose genome has been modified to include at least four transgenes encoding EPCR, TM/TBM, CD47, and HO-1 in order to provide pig organs resistant to xenograft rejection with a reasonable expectation of success. 
Ayares et al. differs from the instant invention by not specifically teaching that the expression of each transgene is controlled by its own promoter. Kriz et al. supplements Ayares et al. by teaching a multi expression vector comprising multiple expression cassettes each with a promoter and transgene useful for expression of each of the encoded proteins in a single mammalian cell (Kriz et al., pages 2-3 and Supplemental material). Kriz et al. provides an example of a vector comprising 5 different promoter-gene cassettes, where expression of each gene is driven by its own promoter (Kriz et al., Supplemental material, Figure S5). 
Therefore, based on the teachings of Kriz et al. for a single vector capable of expressing 4 or more different genes each under operative control of its own promoter, it would have been prima facie obvious to the skilled artisan at the time of filing to utilize the multi-promoter-gene system taught by Kriz et al. to express the EPCR, TM/TBM, CD47, and HO-1 transgenes in a pig as taught by Ayares as the single vector expression system taught by Kriz et al. allows for the introduction of all four transgenes into the genome of a GTKO pig in one insertion step with a reasonable expectation of success.

No claims are allowed.

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633